Black, J.
— The defendant, was indicted, tried and fined in the sum of one hundred dollars for selling intoxicating liquor as a pharmacist without a prescription therefor from a physician, etc.
1. The case is here by reason of the question made that the second section of the act of March 29, 1883, (Acts of 1883, p. 89) is in conflict with section 34 of article 4 of the constitution, and therefore void. The question thus made is ruled against appellant on the authority of State v. Thruston, 92 Mo. 325. See also Morrison v. Railroad, 96 Mo. 602.
2. The witness Gibson having testified that he purchased from the defendant four ounces of whiskey, it was proposed to show, on cross-examination, that he called for it and that is was sold to him for and to be used as a medicine. There was no error in excluding this proposed evidence, for it is the prescription of a registered physician alone that satisfies the law. Acts of 1883, p. 89, sec. 2.
3. Section 4 of the act of March 26, 1881 (Acts of 1881, p. 130) makes it the duty of the board of pharmacy *376to register the ñames and places oi residence of all persons to whom they issue certificates and the dates thereof, and a duplicate copy of this registration book is filed in the office of the secretary of state. Copies of this registration, under the seal of the secretary of state, are competent evidence ; for the registration book thus filed in his office comes within the provisions of Revised Statutes, 1879, section 2280. There was, therefore, no error in admitting the certified copy in evidence.
There is no merit in this appeal and the judgment is affirmed.
All concur.